DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 states, the phrase, “capable of”. This language is not considered concrete, “capable of” does not in itself require the feature to be present. Applicant is encouraged to delete this phrasing throughout the application.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 5, 12 and 14 states, “the polygonal column when viewed from the second surface is substantially circular”. Given the definition of polygon being “a plane figure with at least three straight sides and angles” [oxford dictionary]. A “polygonal” column 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 9, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over August et al. (US Patent 4628407) in view of Kezuka et al. (US PG. Pub. 2018/0302977).

Regarding claim 1 – August teaches a module board (fig. 7, 60 [title] August states, “Circuit module with enhanced heat transfer and distribution”) comprising: a printed board (28’ [column 6 line 36] August states, “circuit board 28’ ”) including a through-hole (see through-hole having column 64 therein) and a first wiring (62 & 44’ [column 6 line 24 & 20] August states, “plated through hole 64…heat sink pad 44’ ”) that is arranged on an inner wall (see wiring 62) of the through-hole and on a first surface (bottom surface has wiring 44’ thereon) of the printed board (28’), the first wiring (62) extending 
 	August does not explicitly teach wherein the semiconductor device has a ground terminal, wherein the column is a polygonal column; the polygonal column is supported by the through-hole at corners of the polygonal column; the polygonal column is connected to the ground terminal, and the polygonal column is connected to the heat dissipation sheet. 

 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the module board with a printed board having a heat conductive column arranged on a through hole wiring and connecting to a heat dissipation sheet and a semiconductor device as taught by August with the heat conductive column being a heat conductive polygonal column connected to a ground terminal of a semiconductor device and the polygonal column supported by the through-hole at corners of the polygonal column as taught by Kezuka because regarding its printed board and heat conductive polygonal column Kezuka states, “the 

Regarding claim 3 – August in view of Kezuka teach the module board according to claim 1, wherein the polygonal column (Kezuka; fig. 2, 50) is a metal block ([paragraph 0032] Kezuka states, “the heat transfer member 50 may be a block made of a conductive material, such as gold, aluminum, silver, or any other metal”), an inner wall of the through-hole (August; fig. 7, through-hole having column 64 therein) is covered with a metal film (62), and the metal block (Kezuka; fig. 2, 50) or the metal film (62) is electrically connected to the ground terminal (66; combination of August in view of Kezuka teach the claimed limitation as discussed in the rejection to claim 1 above).

Regarding claim 5 – August in view of Kezuka teach the module board according to claim 1, wherein a shape of the column (August; fig. 7, 64) when viewed from the surface is substantially circular (figure 3 shows the through holes that accommodate the column being circular). Kezuka teaches a polygonal column (fig. 2, 50) as discussed in rejection to claim 1 above.

Regarding claim 8 – August teaches a printed board (fig. 7, 28’ [column 6 line 36] August states, “circuit board 28’ ”) comprising: a mounting area (area having 
 	August fails to teach wherein the heat conductive column is a heat conductive polygonal column.
 	Kezuka teaches a module board (figs. 1-2 [title] Kezuka states, “multilayer substrate, electronic device”) comprising: a printed board (20 [paragraph 0015] Kezuka states, “multilayer substrate 20”) and a heat conductive column (50) wherein the heat conductive column (50) is a heat conductive polygonal column ([paragraph 0030] 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the module board with a printed board having a heat conductive column arranged on a through hole wiring and connecting to a heat dissipation sheet and a semiconductor device as taught by August with the heat conductive column being a heat conductive polygonal column as taught by Kezuka because regarding its printed board and heat conductive polygonal column Kezuka states, “the advantage of preventing a drop or detachment of a heat transfer member from a base… when the insulating sheets 22a to 22d are solidified, the inner walls of the through holes H1 to H4 and the side surfaces of the heat transfer member 50 stick together and become hard to separate from each other. Thus, the side surfaces of the heat transfer member 50 are held by the insulating sheets 22a to 22d” [paragraph 0096 & 0030].

Regarding claim 9 – August in view of Kezuka teach the module board according to claim 1, wherein the polygonal column (Kezuka; fig. 2, 50) is a metal block ([paragraph 0032] Kezuka states, “the heat transfer member 50 may be a block made of a conductive material, such as gold, aluminum, silver, or any other metal”), an inner wall of the through-hole (August; fig. 7, through-hole having column 64 therein) is covered with a metal film (62), the metal film (62) being a part of the first wiring (62 & 44’), and the metal block (Kezuka; fig. 2, 50) or the metal film (62) is electrically connected to the 

Regarding claim 12 – August in view of Kezuka teach the module board according to claim 3, wherein a shape of the column (August; fig. 7, 64) when viewed from the surface is substantially circular (figure 3 shows the through holes that accommodate the column being circular). Kezuka teaches a polygonal column (fig. 2, 50) as discussed in rejection to claim 1 above.

Regarding claim 14 – August in view of Kezuka teach the module board according to claim 9, wherein a shape of the column (August; fig. 7, 64) when viewed from the surface is substantially circular (figure 3 shows the through holes that accommodate the column being circular). Kezuka teaches a polygonal column (fig. 2, 50) as discussed in rejection to claim 1 above.

 	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over August et al. in view of Kezuka et al. as applied to claim 1 above, and further in view of Song (US PG. Pub. 2010/0259882).

Regarding claim 7 – August in view of Kezuka teach the module board according to claim 1, but fails to teach wherein the semiconductor device includes a nonvolatile memory and a controller that controls the nonvolatile memory.

 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the module board having a semiconductor device as taught by August in view of Kezuka with the semiconductor device includes a nonvolatile memory and a controller as taught by Song because Song states regarding its device “The controller 120 is configured to control the memory 130 to perform a write operation or a read operation in response to a request from an external device, such as a host device” [paragraph 0021]. Having a memory component as the semiconductor device allows information to be stored on the printed board.

Allowable Subject Matter
Claims 6, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5, 7-9, 12 and 14 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Tsuji (US Patent 5644163) discloses a semiconductor device.
Jochym et al. (US Patent 6747217) discloses an alternative to through-hole-plating in a printed circuit board.
Wang et al. (US PG. Pub. 2021/0144841) discloses a circuit board having heat-dissipation block and method of manufacturing the same.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEVEN T SAWYER/Primary Examiner, Art Unit 2847